Appeal by the defendant from a judgment of the Supreme Court, Rockland County (Alfieri, J.), rendered September 8, 2008, convicting her of assault in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived her right to appeal (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 256 [2006]; People u Seaberg, 74 NY2d 1, 11 [1989]). The defendant’s valid waiver of her right to appeal forecloses appellate review of her claim that the sentence imposed was excessive (see People v Hairston, 53 AD3d 669 [2008]; People v Churchill, 52 AD3d 621, 622 [2008]; People v Vega, 51 AD3d 694, 695 [2008]; People v Morgan, 44 AD3d 797, 798 [2007]). Rivera, J.P., Florio, Miller and Austin, JJ., concur.